Citation Nr: 9929079	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  95-03 252	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Committee on Waivers and 
Compromises of the Regional Office in Buffalo, New York


THE ISSUE

Whether or not the appellant's request for waiver of recovery 
of an overpayment of VA educational assistance benefits was 
timely.


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from October 1986 to January 
1990.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 decision of the Committee 
on Waivers and Compromises (Committee) of the Regional Office 
(RO) of the VA in Buffalo, New York, which denied the 
veteran's claim on the merits.  The notice of disagreement 
was received in June 1994.  In an August 1994 determination, 
the veteran's request for waiver was denied on the basis that 
the request for waiver was not timely received.  The 
statement of the case was mailed in October 1994.  The 
substantive appeal was received in December 1994.  


FINDINGS OF FACT

1.  In April 1993, the veteran was given notice of an 
overpayment of VA educational assistance in the amount of 
$883.75, of her right to request waiver, and of the time 
limit for requesting that waiver.  

2.  The application for waiver was received in April 1994, 
which was not within the 180 day time limit for requesting a 
waiver.

3.  The veteran has not presented clear evidence showing 
nonreceipt of the notification of indebtedness.


CONCLUSION OF LAW

The veteran did not apply for a waiver of recovery of 
overpayment of VA benefits in the amount of $883.75 in a 
timely manner.  38 U.S.C.A. § 5302(a) (West 1991); 38 C.F.R. 
§ 1.963(b)(2) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable criteria, a request for waiver of an 
indebtedness shall only be considered if made within 180 days 
following the date of a notice of indebtedness to the debtor.  
The 180-day period may be extended if the individual 
requesting waiver demonstrates, as a result of error by 
either the VA or the postal authorities, or due to other 
circumstances beyond the debtor's control, there was a delay 
in such individual's receipt of the notification of 
indebtedness beyond the time customarily required for 
mailing.  If the debtor does substantiate there was such a 
delay in the receipt of the notice of indebtedness, the 180- 
day period shall be computed from the date of the debtor's 
actual receipt of the notice of indebtedness.  38 U.S.C.A. 
§ 5302(a) (West 1991); 38 C.F.R. § 1.963(b)(2) (1998).

Historically, the record shows that the veteran was awarded 
VA educational assistance benefits under the Chapter 30 
program.  In pertinent part, the veteran was paid such 
benefits for the Fall 1992 semester at the University of 
Massachusetts.  In January 1993, the VA was notified by the 
school that the appellant had received non-punitive grades 
for the Fall 1992 semester and was administratively withdrawn 
due to failure to pay tuition and fees.  In a March 1993 
letter, the VA requested that the veteran explain the change 
in her student status.  Thereafter, she was notified that her 
educational assistance benefits had been suspended effective 
February 1, 1993.  In April 1993, the VA advised the veteran 
that she could explain the change in her student status and 
that her educational assistance award had been adjusted due 
to the change in her status during the Fall 1992 semester.  

In an April 1993 letter, the veteran was given notice of an 
overpayment of VA benefits in the amount of $883.75, of her 
right to request waiver, and of the time limit for requesting 
that waiver.  In May, June, and September 1993, she was 
advised of the procedure for repaying this debt.  Thereafter, 
the application for waiver was received in April 1994.  In 
that correspondence, the veteran admitted that she had not 
timely or completely responded to the VA's prior letters.  
She requested waiver of the debt.  The Board finds that this 
application for waiver was not received within the 180 day 
time limit for requesting a waiver.

The veteran asserts that she requested information regarding 
waiver in October 1993 and has submitted a letter dated in 
October 1993.  However, that letter was received by the VA, 
as verified by a date-stamp on the reverse side, in April 
1994.  In addition, the veteran asserted that she was sent a 
financial questionnaire in May 1994 which she did not timely 
receive due to the fact that her address was obscured on the 
envelope.  The Board notes, however, that since her request 
for waiver was not timely, her financial status is not for 
consideration.  As such, even though she may have received 
her financial questionnaire later than expected, it has no 
bearing on her case.  

In sum, since the veteran has not provided evidence of 
nonreceipt of notification of her indebtedness, and the 
record shows clear evidence that such notification was mailed 
to the veteran at the correct address, there is no 
possibility of extending the 180 day deadline to submit a 
claim for waiver of recovery of the overpayment.  The 
veteran's later dated in October 1993 was not received at the 
Board until April 1994.  The Board duly notes that veteran's 
contentions that this letter was allegedly mailed in October 
1993, however, the Board finds more persuasive the date-stamp 
on the reverse side of this letter.

Since the 180 day deadline cannot be extended and there is 
nothing of record which can possibly be construed as a 
request for waiver received before that deadline, the Board 
must conclude that the application for a waiver of recovery 
of overpayment of VA benefits was not timely.  38 U.S.C.A. § 
5302(a) (West 1991); 38 C.F.R. § 1.963(b)(2) (1998).


ORDER

The appeal is denied.


		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

 

